                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CARLOS C. HOUSH,                                   Case No. 17-cv-04222-HSG
                                   8                       Petitioner,                      ORDER GRANTING THIRD
                                                                                            EXTENSION OF TIME TO FILE
                                   9              v.                                        AMENDED PETITION; DENYING
                                                                                            REQUEST FOR JUDICIAL NOTICE
                                  10     RONALD RACKLEY,
                                                                                            Re: Dkt. Nos. 62, 63
                                  11                       Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a pro se prisoner, filed this action for a writ of habeas corpus pursuant to 28

                                  14   U.S.C. § 2254. Petitioner’s request for a third extension of time to file his amended petition is

                                  15   GRANTED. Dkt. No. 63. Petitioner shall file his amended petition by April 15, 2020. The Court

                                  16   DENIES Petitioner’s request that the Court take judicial notice pursuant to Federal Rule of

                                  17   Evidence 201 that the January 14, 2020 resentencing hearing shows both prosecutorial misconduct

                                  18   and harassment, shows a miscarriage of justice by Judge Haakenson, and shows that the California

                                  19   Department of Corrections destroyed petitioner’s documents. Dkt. No. 62. There is no currently

                                  20   no resentencing claim before the Court, and the hearing transcript does not show what petitioner

                                  21   believes it does.

                                  22          This order terminates Dkt. Nos. 62, 63.

                                  23          IT IS SO ORDERED.

                                  24   Dated: 3/16/2020

                                  25                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  26                                                    United States District Judge
                                  27

                                  28
